Citation Nr: 0703371	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for constant fatigue, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to June 
1993.  Service in Southwest Asia during the Persian Gulf War 
and the award of the Combat Action Ribbon is evidenced in the 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The RO received the veteran's claim for several asserted 
disabilities, including fatigue, in December 2001.  The 
October 2002 rating decision denied service connection for 
fatigue.  The veteran disagreed and timely appealed.  In 
August 2006, the Board remanded the case to the Appeals 
Management Center for further evidentiary development.  

Issues not on appeal

In the October 2002 decision which forms the basis for this 
appeal, the RO decided a number of claims.  The veteran 
noticed his disagreement with the October 2002 rating 
decision only as it pertained to service connection for 
fatigue and the noncompensable disability rating which was 
initially assigned for service-connected sinusitis.  In an 
October 2003 rating decision, the RO granted an increased 
rating, 10 percent, for sinusitis.  The veteran submitted a 
statement in response, indicating that he agreed with the 
decision regarding sinusitis.  Accordingly, that matter has 
been resolved.  

The veteran's May 2004 substantive appeal (VA Form 9) further 
indicates that only the issue of his entitlement to service 
connection for fatigue is on appeal.  



FINDINGS OF FACT

1.  The veteran served in Southwest Asia from August 1, 1990 
to March 15, 1991.

2.  A preponderance of the medical evidence indicates that 
the veteran has no diagnosed fatigue condition, such as 
chronic fatigue syndrome.

3.  The medical evidence of record indicates that veteran's 
idiopathic chronic fatigue is less likely as not caused by or 
a result of an undiagnosed illness.


CONCLUSION OF LAW

Service connection for constant fatigue, including due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
constant fatigue. 
He contends, in substance, that he is constantly tired, and 
that such symptoms are related to his service in Southwest 
Asia during the Persian Gulf War.  In essence, he is claiming 
that the fatigue is caused by an undiagnosed illness.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006).

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a September 2002 letter that to 
establish entitlement to service connection, the evidence 
must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the September 2003 VCAA letter, pages 1-2.

The September 2002 letter informed the veteran of the typical 
kinds of evidence that could be used to support the claim, 
such as medical records, a statement from his doctor, his 
statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the veteran was informed in an 
August 2006 VCAA letter that if he had any additional 
information or evidence to send it to VA.  Specifically, 
the veteran was informed specifically about evidence 
regarding claims about Gulf War Undiagnosed Illnesses.  
In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status is not at 
issue.  Moreover, elements (4) and (5), degree of disability 
and effective date, are rendered moot via the RO's denial of 
the veteran's claim of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

Furthermore, and crucially, the veteran was specifically 
informed of element (4), disability rating; and element (5), 
effective date, in an August 2006 Dingess Notice letter.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) 
existence of a current disability, and (3) relationship of 
the veteran's disability to his military service.  As 
explained above, he has received proper VCAA notice as to his 
obligations and those of VA with respect to that crucial 
element.  The Board thus finds that the veteran has received 
proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA and private treatment of the veteran, 
which will be discussed below.  Additionally, the veteran was 
provided with VA examinations in May 2002, July 2003 and 
August 2006.  The report of the medical examinations reflect 
that the examiners recorded the veteran's past medical 
history, noted his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
veteran indicated in the May 2004 VA Form 9 that he did not 
want a hearing before a Veterans Law Judge.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board will therefore proceed to a decision on the merits.  

Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. 
§ 3.317(a)(1) (2006).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. See 
38 C.F.R. 
§ 3.317(a)(2). Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3). 

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. Id. at (c).

Analysis

The record indicates that veteran is a Gulf War veteran.  See 
38 C.F.R. § 3.317(d).  He contends that he suffers from a 
disability, constant fatigue, that is a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.  In 
essence, he contends that he is entitled to service 
connection by virtue of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  

The veteran specifically contends he suffers from chronic 
fatigue.  He complains that despite sleeping an average of 9 
hours per night, without sleep disturbance, he is often 
forced to take 2-to-3 hour naps.  Although he maintains full-
time employment as a deputy sheriff, he complains that he 
feels lethargic and cannot exercise like he was able to do 
prior to his service in Southwest Asia.  The fatigue also 
prohibits him from doing hobbies and sports that he formerly 
did, and limits his participation in family life.  The 
veteran's complaints of constant fatigue are substantiated by 
the statements of his wife and a co-worker.

38 C.F.R. § 3.317

In evaluating the veteran's claim, the Board first notes that 
it must rely on the medical evidence of record.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  

In July 2003, VA examiners conducted a full and thorough 
physical examination of the veteran with specific emphasis on 
Gulf War related illness

Service connection was granted in April 2004 by a Decision 
Review Officer at the RO for myofascial pain disorder as due 
to an undiagnosed illness.  This was based on an opinion 
contained in a December 2003 addendum to the July 2003 VA 
Gulf War Guidelines examination that the veteran's chronic 
pain was due to "an undiagnosable condition related to the 
Gulf War."  Significantly, the examiner did not similarly 
indicate that the veteran's constant fatigue was due to the 
same illness. 
Rather, the examiner in July 2003 merely indicated that there 
was no clinical evidence for a disease such as chronic 
fatigue syndrome.  The matter of fatigue was not mentioned at 
all in the December 2003 addendum opinion.

In its August 2006 remand, the Board noted that the July 2003 
examiner did not opine whether an undiagnosed illness was the 
cause of the veteran's reported constant fatigue.  The claim 
was remanded for further physical examination and for an 
opinion whether the veteran's fatigue was due to an 
undiagnosed illness.

The veteran was examined in August 2006.  The physician, 
after conducting a physical examination of the veteran, 
diagnosed the veteran with an idiopathic fatigue condition 
and made the following determination:

The idiopathic chronic fatigue syndrome is less 
likely as not (less than 50/50 probability) caused 
by or a result of undiagnosed illness.

The examiner also concluded that there was no medical cause 
for the veteran's fatigue condition.  See Lathan v. Brown, 7 
Vet. App. 359, 361(1995) [idiopathic is "of unknown 
causation"].  

The Board has reviewed all of the medical evidence of record.  
There is no indication that the veteran's claimed constant 
fatigue is due to an undiagnosed illness (or for that matter 
to a diagnosed illness).  To the extent that the veteran 
himself contends that he an undiagnosed illness is the source 
of his fatigue, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board therefore finds that the preponderance of the 
competent medical evidence of record indicates that the 
veteran's fatigue condition is not caused by an undiagnosed 
illness.  For those reasons, the claim fails under 38 C.F.R. 
§ 3.317 (2006).

Direct service connection

The Board has given thought to whether service connection may 
be granted for the veteran's claimed constant fatigue 
regardless of the inapplicability of the undiagnosed illness 
provisions.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

As noted above, in order to establish direct service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  The Board will address each 
Hickson element in turn.

With regard to element (1), current disability, as alluded to 
above the medical evidence in this case does not show that a 
diagnosed illness manifested by fatigue exists.  The  August 
2006 VA medical examiner's opinion is dispositive; he stated 
that there "was no medical cause for the veteran's fatigue 
condition."  

The Board has no reason to doubt that the veteran experiences 
fatigue.  However, symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

Thus, the Board finds that element (1) is not satisfied and 
that the claim fails on that basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

Regarding the second Hickson element, in service disease or 
injury, the Board has  reviewed the veteran's service medical 
records.  There is no entry in those records which indicates 
the veteran complained of or sought treatment for fatigue.  
Nor is there any other medical evidence of record that 
indicates the veteran had a fatigue condition during service.  
The Board also notes that the first contentions the veteran 
made about fatigue were in 2002, almost 10 years after he 
left service in Southwest Asia.  

To the extent that the veteran now contends that he had a 
disability manifested by fatigue during service, as discussed 
above his lay opinion on such a medical matter is entitled to 
no weight of probative value.

After a review of all the records, the Board finds that the 
medical evidence does not indicate the veteran had any 
condition involving during service, and that, therefore, 
element (2) is also not satisfied.

With regard to the third Hickson element, medical evidence of 
a nexus between an in-service injury or disease and a current 
disability, the Board finds that the evidence is also 
lacking.  Indeed, because there is no medical evidence of a 
current disability or an in-service injury or disease, there 
can be no evidence of a nexus.  The claim fails on this basis 
as well.

Conclusion

Service connection for constant fatigue due to an undiagnosed 
illness is not warranted, and direct service connection for 
constant fatigue is not warranted.  The benefits sought on 
appeal are denied.

Additional comment

As has been discussed above, the Board is denying the 
veteran's claim because there is no medical evidence which 
indicates that the veteran's constant fatigue is due to an 
undiagnosed illness; nor is there evidence indicating that a 
diagnosed illness manifested by fatigue exists.  The Board 
remanded this case in an effort to obtain such medical 
evidence.  As discussed above, the resulting August 2006 
medical opinion was not favorable to the veteran's claim.

The Board discussion should serve to inform the veteran as to 
what is required to substantiate his claim, should he choose 
to renew it in the future.  See also 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim for VA benefits].



ORDER

Entitlement to service connection for constant fatigue, 
including due to an undiagnosed illness, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


